Citation Nr: 0300219	
Decision Date: 01/07/03    Archive Date: 01/15/03

DOCKET NO.  01-10 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a disability rating greater than 70 percent 
for post-traumatic stress disorder (PTSD), on appeal from 
the initial grant of service connection.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Reichelderfer, Counsel



INTRODUCTION

The veteran served on active duty from November 1968 to 
November 1970.  

This case comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
at St. Petersburg, Florida.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The evidence of record does not show gross impairment 
of thought processes or communication, persistent 
delusions, persistent danger of hurting himself or others, 
disorientation, or memory loss for own name, names of 
close relatives, or occupation.  

3.  There has been no evidence of grossly inappropriate 
behavior or an inability to perform the activities of 
daily living at any time during the pending appeal.  

4.  The evidence of record shows that the symptomatology 
attributable to the veteran's service-connected PTSD 
includes sleep disturbances, depression, anxiety, mood 
disturbance, flattened affect, short term memory loss, 
fair judgment, some speech disturbance, and impaired 
coping ability.  


CONCLUSION OF LAW

The criteria for an increased disability rating for PTSD 
are not met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.326, 4.7, 4.14, 4.130, 
Diagnostic Code 9411 (2002). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

VA medical records, dated from June to September 1999, 
show general medical and psychiatric treatment.  In June 
1999 the veteran was seen complaining of seeing dead 
bodies.  He was alert and oriented, and sentences were 
goal directed.  His mood was nervous and his affect was 
tired, anxious, and dysthymic.  He complained of seeing 
dead people when he was sitting relaxed and quiet, and at 
night.  He indicated they talked to him.  He also reported 
he had not been able to sleep.  The impression was PTSD 
most likely.

The veteran received a VA examination in June 2000.  He 
was able to provide background information and the 
reliability index was good.  The examination report 
indicates the veteran had a cerebrovascular accident in 
March 1999.  He reported that he had dreams, irritability, 
moodiness, and feeling down and depressed.  He indicated 
that the dreams had recently become disturbing and that he 
had intrusive thoughts and nightmares when taking a nap.  
The veteran was casually attired and fairly groomed.  He 
spoke with a slurred tone and was somewhat hesitant but 
remained coherent and relevant.  There was no evidence of 
psychotic symptoms and he denied delusions, paranoia, or 
perceptual disturbance.  He had intrusive thoughts and 
nightmares on an almost daily basis.  He reported staying 
nervous and anxious.  The veteran admitted to suicidal 
thoughts on and off but denied any serious plan or intent.  
He denied homicidal thoughts but admitted to becoming 
upset and angry easily.  Cognitive functions and coping 
abilities were limited.  Remote or past memory was 
adequate.  Short term memory, concentration, and attention 
were down.  Insight and judgment were fair, and affect was 
blunted.  The diagnosis was mild to moderate PTSD and the 
global assessment of functioning (GAF) was 52 [moderate 
symptoms or moderate impairment in social and occupational 
functioning].  The examiner indicated the PTSD caused 
disruption in functioning and that he was not able to 
maintain gainful employment due to the PTSD and his 
physical limitations and disabilities.

A July 2000 rating decision granted service connection for 
PTSD and assigned a 50 percent disability rating effective 
from October 1999.

VA medical records, dated from May to September 2000 and 
printed in September 2000, show general medical and 
psychiatric treatment.  The veteran complained of sleep 
problems.  He was alert and oriented, and sentences were 
goal directed.  The veteran's mood was one of stress.  
Affect was dysthymic and anxious.  Judgment and insight 
were fair to good.  There were no hallucinations, and no 
homicidal or suicidal ideations.  The impressions were 
PTSD and the GAF values were 45 [serious symptoms or 
serious impairment in social and occupational functioning] 
and 50 [moderate symptoms or moderate impairment in social 
and occupational functioning].

A September 2000 rating decision increased the disability 
rating for PTSD to 70 percent and granted entitlement to a 
total disability rating due to individual unemployability 
effective from October 1999.

Analysis

Initially, the Board notes that during the pendency of the 
appellant's appeal, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
was enacted.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2002).  The VCAA is 
liberalizing and is therefore applicable to this case.  
See Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The VCAA and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence 
of a well-grounded claim.  Additionally, the VCAA provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in 
substantiating the claim.  The VCAA also requires VA to 
notify the claimant and the claimant's representative of 
any information including medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part VA will attempt to 
obtain on behalf of the claimant.  38 C.F.R. §§ 3.102, 
3.159, 3.326 (2002).  

Review of the record reflects that the veteran was 
informed of the requirements for a grant of the benefit 
sought in the September 2001 statement of the case.  The 
statement of the case provided the veteran with a summary 
of the evidence in the record used for the determination.  
A September 2001 VA letter to the veteran advised him of 
the requirements for the benefit sought and of the 
evidence that would support his claim.  Therefore, the 
veteran was advised of the evidence necessary to 
substantiate his claim.  The September 2001 VA letter also 
advised the veteran to provide information to enable VA to 
obtain any additional pertinent evidence.  The veteran has 
received a VA examination and VA medical records have been 
received.  The veteran has not identified additional 
relevant evidence of probative value to this claim that 
has not already been sought and associated with the claims 
file.  Accordingly, the facts relevant to this claim have 
been properly developed and there is no further action to 
be undertaken to comply with the provisions of the VCAA.  
38 C.F.R.§§ 3.102, 3.159, 3.326 (2002). 

The severity of a disability is ascertained by application 
of the criteria set forth in the VA Schedule for Rating 
Disabilities, contained in 38 C.F.R. Part 4 (2002) (Rating 
Schedule).  The disability ratings are based upon the 
average impairment of earning capacity in civil 
occupations.  38 U.S.C.A. § 1155 (West 1991).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2002).

The use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
disability under differing diagnoses is to be avoided.  
38 C.F.R. § 4.14 (2002).

This appeal is from the initial rating assigned upon 
awarding service connection.  Accordingly, the entire body 
of evidence is for equal consideration.  Consistent with 
the facts found, the rating may be higher or lower for 
segments of the time under review on appeal, i.e., the 
rating may be "staged."  Fenderson v. West, 12 Vet. 
App. 119 (1999).  

Under the criteria of Diagnostic Code 9411 for PTSD, 70 
percent disability rating is warranted for occupational 
and social impairment, with deficiencies in most areas, 
such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships.  

A 100 percent disability rating is appropriate where there 
is total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2002).

The veteran's only service connected disability is PTSD 
which is currently rated at 70 percent disabling.  He is 
also entitled to a total disability rating (100 percent) 
due to individual unemployability.  Therefore, the only 
issue before the Board is whether the veteran's PTSD 
warrants a 100 percent rating solely under the rating 
criteria of Diagnostic Code 9411.  

VA medical records show that the veteran's sentences were 
goal directed and the VA examination indicates his speech 
was coherent and relevant.  Additionally, the examination 
report notes the veteran denied delusions and the 2000 VA 
medical records indicate there were no hallucinations.  
The VA examination report notes there were suicidal 
thoughts but without plan or intent.  There were no 
homicidal thoughts.  The 2000 VA medical records show 
there was no suicidal or homicidal ideation.  Therefore, 
the evidence does not show that the veteran had gross 
impairment of thought processes or communication, 
persistent delusions, or persistent danger of hurting 
himself or others.  There was no evidence of grossly 
inappropriate behavior.  

All of the evidence in the record indicates that the 
veteran was oriented.  Therefore, the evidence does not 
show disorientation.  The VA examination report indicates 
that the veteran's short term memory, concentration, and 
attention were impaired.  However, the veteran was able to 
give background information and the reliability was good.  
Therefore, the examination does not show memory loss of 
such severity as to be memory loss for his own name, names 
of close relatives, or occupation.  There was no evidence 
of an inability to perform the activities of daily living.  

Based on these findings, the symptomatology attributable 
to the veteran's service-connected PTSD does not satisfy 
any of the requirements for a 100 percent disability 
rating under the criteria of Diagnostic Code 9411.  The 
GAF values in the VA examination report and in the 2000 VA 
medical records show moderate to serious impairment.  The 
impairment as shown by the GAF values is significant and 
as such is reflected by the 70 percent rating.  However, 
the impairment shown by the GAF values is not total, 
especially when considered with the individual factors of 
the rating criteria.  Therefore, the veteran's service-
connected PTSD does not currently produce total social and 
occupational impairment under the rating criteria of 
Diagnostic Code 9411 or at anytime time during the appeal 
period.  See Fenderson, supra.  The evidence does show 
that the veteran has sleep disturbances, depression, 
anxiety, mood disturbance, flattened affect, short term 
memory loss, fair judgment, some speech disturbance, and 
impaired coping ability.  All of these factors are 
applicable to disability ratings for PTSD that are less 
than 100 percent under Diagnostic Code 9411.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2002).

Based on the above, the preponderance of the evidence is 
against the claim for an increased disability rating for 
PTSD.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.326, 4.7, 4.14, 4.130, Diagnostic Code 9411 
(2002). 


ORDER

Entitlement to an increased disability rating for PTSD is 
denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

